Citation Nr: 0120816	
Decision Date: 08/15/01    Archive Date: 08/16/01	

DOCKET NO.  98-08 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to service connection for hepatitis C with 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1997 rating decision denied the veteran 
an increased rating, in excess of 30 percent, for his 
service-connected PTSD.  An August 1999 rating decision 
denied the veteran service connection for hepatitis C with 
pancreatitis and entitlement to individual unemployability.  
The veteran's service-connected PTSD was increased from 30 
percent to 50 percent disabling, effective from September 
1996, by an RO rating action dated in August 2000.

The Board notes the veteran has a history of alcohol 
dependence, which recent clinical data indicates is now in 
remission.  In a PTSD examination in April 1997 the veteran 
stated that he consumes alcohol beverages "to forget 
Vietnam."  Once a claim is received, VA must review the claim 
and all supporting documents in a liberal manner to identify 
and adjudicate all reasonably raised claims.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  The Board refers the 
claim raised by the record to the RO for adjudication.

The veteran appeared and offered testimony before the 
undersigned Member of the Board at a personal hearing at the 
RO in October 2000.  A transcript of the veteran's hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by 
persistent nightmares, daytime flashbacks, poor attention and 
concentration, as well as explosive anger.  His reliability, 
flexibility and efficiency are impaired to an extent that he 
is demonstrably unable to obtain or retain employment.

3.  The criteria formerly used by VA to evaluation the 
severity of PTSD are more favorable to the veteran's appeal.

4.  In August 1999 the RO denied the veteran's claim for 
service connection for hepatitis C with pancreatitis; the RO 
notified him of the decision on October 13, 1999, and 
apprised him of his procedural and appellate rights.

5.  The RO received a notice of disagreement from the veteran 
in November 1999 contesting the decision to deny his claim 
for service connection for hepatitis C with pancreatitis.

6.  The RO mailed the veteran a statement of the case 
concerning this issue in August 2000.  He did not thereafter 
submit a timely substantive appeal concerning this claim and 
failed to subsequently provide argument with respect to 
timeliness of the appeal.



CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.130 and 4.132, Code 9411 (regulations 
in effect prior to November 7, 1996).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities cannot 
be assigned when the veteran is entitled to a 100 percent 
schedular rating for a service-connected disability.  
38 C.F.R. § 4.16(a) (2000); VAOPGCPREC 6-99.

3.  As the veteran did not perfect an appeal concerning the 
issue of service connection with hepatitis C with 
pancreatitis, the Board does not have jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law rewrites the 38 U.S.C.A. §§ 5100-5107 "duty to 
assist" provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide additional 
assistance in developing all facts pertinent to a claim for 
benefits under Title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claim.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds the veteran 
is not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence VA has 
satisfied its duty to notify and assist the veteran in this 
case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background.

The veteran had active military service from August 1965 to 
September 1968, with service in Vietnam.  His awards and 
decorations include the Vietnam Service Medal and the Combat 
Infantryman's Badge.  On VA psychiatric examination in July 
1985 the veteran reported performing service in Vietnam and 
stressor-related experience attributable to the service as 
well as a post service history of alcohol and drug usage.  
Following a comprehensive mental status examination, post-
traumatic stress disorder was diagnosed.

Service connection for PTSD was established by an RO rating 
action dated in September 1985.  This disorder was rated 30 
percent disabling under Diagnostic Code 9411 of VA's Schedule 
for Rating Disabilities (Rating Schedule) effective from June 
1985.

VA clinical data received in connection with the veteran's 
current claim includes a summary of the veteran's 
hospitalization beginning in May 1996 for problems with PTSD 
symptomatology, and past alcohol dependence.  The veteran was 
noted on this occasion to drink up to a quart of liquor a day 
and experience shakes and blackouts.  He denied seizures or 
DT's.  While hospitalized, the veteran was admitted to the 
PTSD unit and treated with individual and group therapy.  He 
participated in all aspects of the program and was discharged 
in an improved and stable condition.  He was reported to have 
no limitation on physical activities at discharge.  It was, 
however, stated by his physician that he was not considered 
employable at the time.

A VA CDTP screening note dated in August 1996 records that 
the veteran's current psychiatric symptoms consist of 
nightmares, guilt, intrusive thoughts, depression, anxiety, 
insomnia, startle response and flashbacks.  It notes that the 
veteran is separated from his wife and has two sons, which he 
has not seen for several years because of his substance 
abuse.  He was reported to have casual friends, no special 
relationships and to live alone in a trailer park.

On VA hospitalization in February 1997 the veteran presented 
in a state of intoxication.  He was noted to have a long 
history of alcohol dependence and a prior admission to the 
PTSD unit.  It was noted that the veteran served in Vietnam 
and had been unemployed for six years, and lives by himself 
on a VA stipend.  He was admitted to the detoxification unit.  
He was medically stable at discharge with no limitations of 
his physical activities.  He was not considered employable at 
this time.

On a VA PTSD examination in April 1997 the veteran was noted 
to be a welder by training and trade.  He reportedly worked 
as a welder for different companies and corporations, and 
admitted to being fired one time.  He said that nowadays he 
lives in a trailer park and does odd jobs.  The veteran 
further stated that he was a high school graduate and that he 
has one year advanced electronics training.  He described 
events in Vietnam but did not go into too much detail, 
indicating that he preferred not to dwell on his experiences.  
He reported experiencing recurrent and intrusive distressing 
recollections of events in Vietnam, and that he avoided 
activities or situations that cause recollections of these 
events.  He reported a markedly diminished interest in 
significant activities, detachment or estrangement from 
others and a sense of a foreshorten future.  He said that his 
drinking over the years had been at least partly in order to 
forget events in Vietnam.  He reported poor sleep and 
irritability or anger outbursts.  On mental status 
examination the veteran exhibited a painful expression on his 
face at times and questioned why he kept seeing visions of 
one of his Vietnam experiences.  He was histrionic or 
dramatic at times, and his examiner stated that he could 
easily sense that feelings and sensations expressed by the 
veteran were not as genuine as the veteran would like him to 
believe.  His speech was clear, logical, and goal-oriented.  
There was no evidence of any formal thought disorder or any 
psychosis such as delusions, hallucinations, etc.  His mood 
was stated to be mildly depressed, anxious, and tense.  There 
were no suicidal or homicidal thoughts or current plans.  The 
veteran was noted to be an intelligent man who was 
cognitively adequate.  Immediate recent and remote memory was 
intact.  Insight and judgment were fair.  PTSD, recent 
exacerbation, and alcohol abuse were the Axis I diagnoses.  
The veteran's global assessment of functioning (GAF) score 
was reported as 50 to 30 percent.  The examiner commented 
that the veteran's PTSD prevents him from engaging in 
substantially gainful employment.

In a statement dated in August 1998, a VA psychiatrist noted 
that the veteran is service connected for PTSD, and at 
present suffers from intense recall, flashbacks, nightmares, 
exaggerated startle response, and explosive anger.  He noted 
that the veteran is unable to work in any kind of employment, 
as his symptoms are severe and prevent him from concentrating 
on the task at hand.  It was further noted that the veteran 
has severely impaired interpersonal relationships and spends 
most of his time alone.  

On a VA PTSD examination in March 1999 the veteran reported a 
history of nightmares, intrusive recollections, and startle 
response, as well as problems with emotions, isolation, 
irritability and poor sleep.  He reported a history of 
alcohol and drug abuse, but stated that he has been drug and 
alcohol-free for over one year.  On mental status examination 
the veteran was noted to appear his stated age and to be 
oriented times three.  Recent and remote memory was intact.  
There were no disorder perceptions or suicidal ideas.  The 
veteran's mood was one of anxiety and depression.  Affect was 
appropriate to mood.  The veteran's examiner commented that 
the veteran appeared unable to return to employment because 
of his PTSD symptoms.  PTSD was diagnosed and the veteran's 
GAF, both presently and for the past year, was assessed as 
50.

At a personal hearing on appeal before a hearing officer at 
the RO in April 1999 the veteran described his employment as 
a welder and his difficulty with concentration on his job due 
to intrusive thoughts of Vietnam.  He reported that he is 
prescribed several medications for his PTSD symptomatology to 
include Paxil and Prozac.  He said that he spends his days 
isolated from others, preferring to be alone.  He further 
testified that he last worked as a welder in either 1994 or 
1995, and left this employment as it had become very 
stressful.

In a statement dated in September 1999 the veteran's 
attending VA psychiatrist noted that the veteran's PTSD 
symptoms are persistent and that the veteran has been unable 
to work because of poor attention and concentration.  He 
added that the veteran also isolates, as he is irrationally 
fearful that others will harm him.  He noted that the veteran 
had been social prior to developing PTSD symptoms and misses 
being able to interact with others.  He further stated that 
because of the veteran's PTSD symptoms his current GAF score 
is in the 45 to 50 range at best.  He lastly stated that 
because of the veteran's impairment he felt that the veteran 
should have his service-connected rating increased.

VA psychiatric and psychological notes compiled in November 
and December 1999 show that the veteran sought evaluation and 
treatment in a PTSD residential treatment unit for his PTSD 
symptoms.  It was noted that the veteran last worked at a 
cemetery and stopped working after a headstone fell on his 
foot and ruptured a tendon.  He reportedly was symptomatic 
when he worked due to cemetery work triggering his traumatic 
experiences.  Mental status examination in December 1999 
showed a fully oriented male, anxious, sad and preoccupied 
with guilt and remorse.  Affect was blunted and mood was 
anxious and sad.  It was noted that the veteran generally is 
able to direct his thought processes until he gets 
preoccupied with his traumatic memories and then becomes 
overwhelmed and obsessive.  The veteran also becomes 
preoccupied with a sense of worthlessness, and also becomes 
illogical, inconsolable and concrete.  Recent and remote 
memories were present and traumatic memories were vivid and 
exaggerated.  Immediate recall was noted to be impaired.  
PTSD in remission was diagnosed.  The veteran's GAF score was 
assessed as 39.  He was noted by his examining VA physician 
to be unsuitable for competitive employment due to pervasive 
PTSD symptoms.  It was further noted that his condition is 
not likely to improve with treatment.

The veteran was hospitalized at a VA medical center in 
November 1999 and admitted to the PTSD treatment unit.  Upon 
admission he was found to be neatly dressed and logical.  His 
affect was appropriate.  Mood was anxious, sad with guilt, 
remorse and helplessness.  There were no delusions or 
hallucinations noted.  The veteran talked about his lack of 
interest in life and doing self-destructive acts, but was not 
suicidal or homicidal.  He was fully oriented and his memory 
functions were fairly intact.  Insight and judgment were 
impaired.  While hospitalized his participation in his PTSD 
treatment was described as very diligent.  Throughout his 
hospitalization there was a pervasive sadness about him with 
anxiety, guilt, remorse, and a sense of wanting to be 
forgiven and understood.  When seen for discharge he was 
found to be still anxious, somewhat depressed but hopeful, 
and full of resolve to continue his treatment.  With regard 
to employability, his VA treating psychiatrist stated that 
the veteran is unable to focus his mind to do productive 
work, and added that this is expected to continue into the 
foreseeable future.  

The veteran was rehospitalized in April 2000 following a 
deterioration in his behavior.  His GAF score on admission 
was 30.  At admission his speech was slurred and he was 
reported to be wearing inappropriate clothes.  On mental 
status examination the veteran was noted to be confused and 
anxious.  His mood was depressed but he denied any suicidal 
or homicidal ideation.  No delusions were elicited and he 
denied hallucinations.  He was poorly oriented to time and 
place but was oriented to person.  Memory was clouded.  
Insight and judgment were severely impaired.  While 
hospitalized the veteran was noted to show tremendous 
improvement after admission.  His sensorium cleared up quite 
well and he started showing improvement in his cognitive 
functioning, as well as his overall mental condition.  On 
mental status examination at discharge the veteran was 
cooperative and pleasant.  He was coherent and relevant.  His 
mood was euthymic.  Affect was appropriate.  He denied 
hallucinations, and suicidal or homicidal ideation.  No 
delusions were elicited.  He was well oriented.  Memory was 
intact.  Insight and judgment were improved.  The veteran was 
noted at discharge to have a history of relapses as well as a 
history of severe PTSD, which predisposes him to an increased 
risk of relapse.  His GAF at hospital discharge was 45.

In a statement dated in September 2000 the veteran's treating 
psychiatrist again reiterated that the veteran is 
unemployable as a direct consequence of his PTSD and his 
inability to direct his mind because of it.  He added that 
the veteran has responded marginally to treatment and is 
unlikely to regain his functional status.  GAF score was 
assessed as 40.

At his hearing in October 2000 the veteran described the 
treatment and medication he has received for his PTSD on both 
an inpatient and outpatient basis.  He said he last worked in 
1993 for approximately 4 months as a caretaker at a VA 
cemetery.  He testified that for a period of time he received 
Social Security supplemental insurance benefits, which were 
discontinued, due to his receipt of VA compensation.  He 
further said that he was married twice and has two children, 
but has not had any contact with his children for about 5 
years.

Analysis.

A.  Increased Rating for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for service-connected PTSD, the Board 
has taken into consideration the most recent medical findings 
in light of the applicable provisions in the rating schedule 
as well as the history of this disorder.  We have 
additionally noted the veteran's contentions that his 
disorder is more severe than currently evaluated by VA.  
Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

At the outset, the Board notes that the rating criteria used 
to determine the severity of PTSD were amended on November 7, 
1996, during the pendency of the veteran's claim.  He has 
been apprised of both the old and new criteria in a May 1998 
statement of the case.  In determining which version of the 
regulations to apply to the facts of this case, the Board 
notes that the Court has held that, where the laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply--unless Congress provided otherwise or permitted 
the Secretary of VA (Secretary) to do so and the Secretary 
has.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  Accordingly, the version most 
favorable to the appellant controls.  

Under the old criteria, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial inadaptability.  The 
principal of social and industrial adaptability, the basic 
criteria for rating disability for mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, that 
is, the impairment of earning capacity.  38 C.F.R. § 4.129 
(1995).  The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of the 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not underevaluate 
the emotionally sick veteran with a good work record nor 
could it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that significant emphasis 
was placed upon the full report of the examiner, which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was also preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remission and 
the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall decide an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability for the mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign the evaluation based solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The veteran currently has a 50 percent rating for PTSD.  
Prior to November 7, 1996, a 50 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the claimant's ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted with the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; either 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

The United States Court of Appeals for Veterans Claims 
(Court) held in Johnson v. Brown, 7 Vet. App. 95 (1994) that 
a veteran need only satisfy any 1 of the 3 independent 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411, to 
receive a 100 percent schedular rating.

Effective November 7, 1996, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation in mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish or 
maintain effective relationships.  A 100 percent rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).

The medical evidence concerning the veteran's PTSD confirms 
that the veteran experiences significant vocational and 
social dysfunctioning--to the point that he has not been 
substantially gainfully employed for a number of years.  He 
has severe difficulty with depression and guilt and while 
exhibiting efforts to achieve change he nevertheless has been 
unsuccessful in his ability to return to employment due to 
relapses of PTSD related symptomatology.

The Board finds, after considering the GAF score in light of 
the entire evidence of record that the disability picture 
stemming from the veteran's service-connected PTSD more 
closely approximates the level of disability contemplated by 
the 100 percent rating under Diagnostic Code 9411, effective 
prior to November 7, 1996.  The Board observes, as noted 
above, that in order for the veteran to be awarded a 100 
percent schedular evaluation under Diagnostic Code 9411 prior 
to November 7, 1996, he must be totally isolated in the 
community, or exhibit total incapacitating psychoneurotic 
behavior equating to profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Here the record indicates that the veteran has persistent 
nightmares, daytime flashbacks, poor attention and 
concentration as well as explosive anger.  He has few social 
contacts and demonstrates an impaired ability to interact 
with others.  With respect as to whether or not the veteran 
is demonstrably unable to obtain or retain employment, the 
record reflects that the veteran has not been employed for a 
number of years as a result of PTSD.  His treating physicians 
have indicated that because of his problems with PTSD the 
veteran has manifested symptomatology, which has totally 
incapacitated him in terms of occupational functioning.  In 
view of the clinical findings, as well as the assessment of 
his treating physician that he is "unsuitable for competitive 
employment due to pervasive PTSD," the Board finds that the 
veteran's PTSD has so affected his reliability, flexibility 
and efficiency as to cause him to be demonstrably unable to 
obtain or retain employment.

Accordingly, a 100 percent evaluation on a schedular basis 
may be assigned.  Since the veteran is entitled to a 100 
percent schedular rating under the old criteria, which are 
more favorable in this instance, the Board need not go into 
further discussion on the revised criteria.

B.  Individual Unemployability.

Regarding the issue of a total disability rating based on 
individual unemployability, such rating may be assigned where 
the schedular rating is less than total when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as the 
result of service-connected disability.  See 38 C.F.R. 
§ 4.16(a).  Under the provisions of 38 C.F.R. § 4.16(a), a 
total rating based on individual unemployability may only be 
assigned when the veteran is not in receipt of a total 
schedular rating.  In addition, a claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect for 
another service-connected disability.  See VAOPGCPREC 6-99.

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In view of the fact that a 100 percent schedular rating is 
being assigned for the veteran's service-connected PTSD, the 
Board finds that the veteran's claim for entitlement to a 
total rating based on individual unemployability is without 
legal merit and must be denied.  See ZP v. Brown, 8 Vet. App. 
303, 304 (1995); Sabonis, 6 Vet. App. 430.

C.  Service Connection for Hepatitis C with Pancreatitis.

Filing an appeal to the Board is a three-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specified time period prescribed by law.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.

A veteran typically has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the SOC, whichever is later, to complete the 
requirements for perfecting an appeal.  Moreover, in 
instances where there is a supplemental statement of the case 
(SSOC) covering an issue that was not included in the prior 
SOC, a substantive appeal also must be filed within 60 days 
pertaining to the additional issue in order to perfect an 
appeal concerning it.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306.

Here the pertinent procedural history is as follows.  The RO 
denied the veteran's claim for service connection for 
hepatitis C with pancreatitis in August 1999 and notified the 
veteran of this decision and of his procedural and appellate 
rights on October 13, 1999.  He thereafter satisfied his 
first responsibility for appealing that decision by 
submitting a timely NOD in November 1999.  The RO then 
satisfied VA's responsibility by mailing him an appropriate 
SOC concerning the claim in August 2000.  However, the 
veteran did not complete the final sequential step that would 
have perfected his appeal on this issue.  He failed to submit 
a timely substantive appeal to the RO prior to the October 
13, 2000, expiration date--that being the remainder of the 
one-year period since being notified by the RO's decision 
denying his claim.

Although the veteran's representative submitted a statement 
dated October 18, 2000, which includes service connection for 
hepatitis C as an issue, VA did not receive this statement 
within the deadline imposed by the regulations (i.e., October 
13, 2000).  Since the document was dated October 18, the 
"mailbox rule," 38 C.F.R. § 20.305 (2000), does not apply.  
The Board did not find any statement by the veteran submitted 
within that time frame which indicates an intent to appeal 
the issue of service connection for hepatitis C with 
pancreatitis which can be liberally construed as an appeal or 
a timely request for extension.  The regulations do not 
permit any leeway in this regard.  Consequently, in the 
absence of a timely substantive appeal the Board does not 
have jurisdiction in this matter.

In an April 2001 letter the Board apprised the veteran and 
his representative that the Board was reviewing the 
timeliness issue underlying his claim for service connection 
for hepatitis C with pancreatitis in order to give him an 
opportunity to present evidence or argument on the timeliness 
issue.  See VAOPGCPREC 9-99 (August 18, 1999); Marsh v. West, 
11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran and his representative were given 60 
days to respond to this letter, which furthermore notified 
him that the Board will proceed with the appeal in the event 
they failed to respond.  No response was received and thus 
written argument as to this question has not been advanced by 
the veteran and/or his representative. 

Consequently, inasmuch as the veteran did not submit a 
substantive appeal or any other correspondence that could be 
construed as a valid substantive appeal following the 
issuance of the SOC, the Board does not have jurisdiction to 
adjudicate this appeal and, therefore, it must be dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 
554 (1993).


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.

The appeal for service connection for hepatitis C with 
pancreatitis is dismissed.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

